If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                             STATE OF MICHIGAN

                               COURT OF APPEALS


KIMBERLY A. ELLIOTT,                                                     UNPUBLISHED
                                                                         July 15, 2021
                  Plaintiff-Appellee,

v                                                                        No. 353269
                                                                         Oakland Circuit Court
                                                                         Family Division
WALTER C. ELLIOTT,                                                       LC No. 2015-827339-DO

                  Defendant-Appellant.


Before: RIORDAN, P.J., and M. J. KELLY and SHAPIRO, JJ.

PER CURIAM.

        Defendant, Walter Elliott, appeals by leave granted1 the trial court’s opinion and order
reducing his spousal support obligation to plaintiff, Kimberly Elliott, from $3,000 per month to
$1,500 per month, but not eliminating it completely.2 Because the trial court did not apply the
correct legal framework, we reverse and remand for further proceedings.

                                           I. BASIC FACTS

        The parties divorced in 2015. Relevant to this appeal, the consent judgment of divorce
stated that Walter would provide Kimberly with $3,000 per month in spousal support. The parties
also agreed that Walter’s voluntary retirement “that occurs when he is past the age of 65 shall
constitute a change of circumstances to which support can be reviewed.” Walter retired in March
2019, which resulted in a loss of income.3 Thereafter, he filed a motion to terminate his spousal-
support obligation. Initially, the trial court temporarily reduced Walter’s spousal support
obligation to $2,000. Then, following a two-day evidentiary hearing, the trial court temporarily


1
 Elliott v Elliott, unpublished order of the Court of Appeals, entered August 4, 2020 (Docket No.
353269).
2
    For ease of reference, this opinion will refer to plaintiff and defendant using their first names.
3
    At the time, he was 67 years old.


                                                    -1-
reduced the support obligation to $1,700 per month. After reviewing the parties’ proposed findings
of fact and law, the court entered an order reducing the support obligation to $1,500 per month.

                         II. MODIFICATION OF SPOUSAL SUPPORT

                                  A. STANDARD OF REVIEW

        Walter argues that the trial court erred by reducing, but not eliminating, his spousal-support
obligation. We review a trial court’s award of spousal support for an abuse of discretion, which
occurs when the trial court’s decision falls outside the range of reasonable and principled
outcomes. Loutts v Loutts, 298 Mich App 21, 25-26; 826 NW2d 152 (2012). The trial court’s
factual findings are reviewed for clear error. Id. at 26. “A finding is clearly erroneous if, after
reviewing the entire record, we are left with the definite and firm conviction that a mistake was
made.” Id.

                                           B. ANALYSIS

        “The objective of spousal support is to balance the incomes and needs of the parties in a
way that will not impoverish either party, and support is to be based on what is just and reasonable
under the circumstances of the case.” Woodington v Shokoohi, 288 Mich App 352, 356; 792 NW2d
63 (2010). When determining whether to award spousal support, a trial court should consider
several factors:

               (1) the past relations and conduct of the parties, (2) the length of the
       marriage, (3) the abilities of the parties to work, (4) the source and amount of
       property awarded to the parties, (5) the parties’ ages, (6) the abilities of the parties
       to pay alimony, (7) the present situation of the parties, (8) the needs of the parties,
       (9) the parties’ health, (10) the prior standard of living of the parties and whether
       either is responsible for the support of others, (11) contributions of the parties to
       the joint estate, (12) a party’s fault in causing the divorce, (13) the effect of
       cohabitation on a party’s financial status, and (14) general principles of equity.
       [Loutts, 298 Mich App at 31 (quotation marks and citation omitted).]

“The trial court should make specific factual findings regarding the factors that are relevant to the
particular case.” Id. at 32 (quotation marks and citation omitted). “A trial court may modify
spousal support on the basis of new facts or different circumstances arising after entry of the
divorce judgment.” Lueck v Lueck, 328 Mich App 399, 405; 937 NW2d 729 (2019). The party
seeking a modification of spousal support “bears the burden of proving the justification for the
modified award.” Gates v Gates, 256 Mich App 420, 435; 664 NW2d 231 (2003).

        Walter argues that in reviewing the motion to modify spousal support, the trial court erred
by not making findings on the spousal-support factors identified in Loutts. We disagree. In its
opinion, the trial court recognized its obligation to make findings on the relevant factors. It then
made express findings relating to many of the factors, including the parties’ incomes and expenses,
their ages and employment statuses, the length of their marriage, the parties’ roles during the
marriage, and the division of property in the judgment of divorce. Ultimately, the court noted that
after consideration of each spousal-support factor, “as well as general principles of equity,” it was
reducing Walter’s spousal-support obligation to $1,500 per month. In making its findings, the


                                                 -2-
court was not required to repeat each factor and then make the related findings. It was sufficient
for the court to list all of the factors in one paragraph before discussing its findings relative to all
the factors in the subsequent paragraphs.

        Next, Walter argues that the trial court improperly considered his pension income. At the
time of the parties’ divorce, Walter’s pension was in pay status. The consent judgment of divorce
divided that pension, awarding Kimberly $1,000 per month and awarding Walter $4,000 per
month. It also stated that Walter was “awarded and retains free and clear of any right, title, claim
or interest of Plaintiff Wife the balance of his pension including all ancillary benefits except the
survivor benefit which shall be given solely to Plaintiff Wife.” Walter contends that because he
received a portion of the pension free and clear of any right, title, claim, or interest that Kimberly
might have had in it, the trial court cannot consider the income generated from the pension when
evaluating his motion to terminate spousal support.

        Walter relies on this Court’s decision in Walker v Walker, 155 Mich App 405; 399 NW2d
541 (1986). In Walker, the parties’ judgment of divorce awarded the defendant his pension and
retirement benefits “free and clear from any and all claims on the part of the Plaintiff.” Id. at 406.
This Court held that because the judgment of divorce awarded the pension benefits to the defendant
as property, his pension could not “be recategorized as income in determining his ability to pay
alimony.” Id. at 407. He also directs this Court to Weaver v Weaver, 172 Mich App 257; 431
NW2d 476 (1988). In that case, the parties’ judgment of divorce awarded the defendant his
pension benefits “free and clear” of any claims on the part of the plaintiff. Id. at 259. This Court
held, in relevant part, that it was improper “to reclassify [the pension] as income for purposes of
determining alimony” because it would allow the plaintiff “to obtain part of an asset which was
already awarded to the pension-receiving spouse and for which the spouse not receiving the
pension had already obtained offsetting property.” Id. at 262.

        Based on Walker and Weaver, Walter argues that the trial court improperly considered his
pension income when evaluating his ability to pay spousal support. In its written opinion and
order, the trial court stated:

               Defendant Husband argues that to consider his share of the pensions as his
       income for purposes of support would allow Plaintiff Wife to “double dip” and to
       receive a further portion of property which has already been divided. The court
       agrees. The court finds that this case is factually similar to Walker v Walker, 155
       Mich App 405 (1986). In Walker, the court held, “[T]he defendant’s pension
       cannot be recategorized as income in determining his ability to pay alimony. To
       hold otherwise would violate the binding divorce judgement as well as the equitable
       principles upon which divorce actions are based.” Id. at 405. Thus, Defendant
       Husband’s income for purposes of calculating spousal support is his social security
       income of $37,534.80. The court will consider Defendant Husband’s pension
       income only so far as it affects the needs of the parties.

Thus, it is clear that the trial court relied on Walker to exclude Walter’s pension income from its
determination of Walter’s ability to pay, but did include it in its determination of the needs of the
party.



                                                  -3-
        We conclude that, by applying Walker, the trial court erred. Walker was decided in 1986.
Decisions issued by this Court before November 1, 1990 are not precedentially binding. MCR
7.215(J)(1). Published cases by this Court decided before November 1, 1990 may nevertheless be
considered persuasive authority. See In re Stillwell Trust, 299 Mich App 289, 299 n 1; 829 NW2d
353 (2012). However, if there is binding authority on point, the trial court is required to apply it.
In this case, the decision in McCallister v McCallister, 205 Mich App 84, 85; 517 NW2d 268
(1994) is both directly on point and, as it is a published decision by this Court issued after
November 1, 1990, it is precedentially binding.

        In McCallister, the judgment of divorce awarded the plaintiff his retirement fund free of
all claims the defendant might have against it. Id. at 85. On appeal, the plaintiff argued that it was
“improper for the trial court to consider his retirement income when evaluating his ability to pay
alimony.” Id. at 86-87. The McCallister Court noted that a number of cases—including Walker
and Weaver—had held that such consideration was improper, but noted that in Torakis v Torakis,
194 Mich App 201, 204-205; 486 NW2d 107 (1992),4 this Court held “that it was not error to
consider the former spouse’s property in assessing the ability to pay alimony.” McCallister, 205
Mich App at 87. Rather than following the Walker and Weaver line of cases, the Court in
McCallister applied the reasoning in Torakis. Additionally, the Court explained:

               MCL 552.28 provides in relevant part:

                       On petition of either party, after a judgment for alimony . . .
               the court may revise and alter the judgment, respecting the amount
               or payment of the alimony . . . and may make any judgment
               respecting any of the matters that the court might have made in the
               original action.

               MCL 552.23 states:

                       Upon entry of a judgment of divorce . . . if the estate and
               effects awarded to either party are insufficient for the suitable
               support and maintenance of either party . . . the court may further
               award to either party the part of the real and personal estate of either


4
  In Torakis, the defendant argued that the spousal-support award was erroneous because it
required him to encumber or invade the corpus of his joint assets to meet his spousal-support
obligation. Torakis, 194 Mich App at 204. This Court noted that as the main objective of spousal
support “is to balance the incomes and needs of the parties in a way that would not impoverish
either party.” Id. at 205. “The evidence presented indicated that [the] plaintiff was close to
impoverishment and [the] defendant was well established, with many property holdings, two
expected pensions, and other income,” as a result, this Court held that the trial court “did not err
in ruling that, despite [the] defendant’s claims of low net income, [the] defendant had many other
sources from which to pay alimony.” Id. Relevant to the decision in McCalister, the Torakis
Court recognized that under MCL 552.23, the trial court had the authority to use property as a
source of spousal-support income. Id. at 204.



                                                 -4-
               party and alimony out of the estate real and personal, to be paid to
               either party in gross or otherwise and the court considers just and
               reasonable, after considering the ability of either party to pay and
               the character and situation of the parties, and all the other
               circumstances of the case.[5]

              These statutes clearly express the intent of the Legislature that our courts
       consider all the circumstances of the case when modifying an alimony award, and
       empower courts to award alimony out of the property of the former spouse when
       circumstances warrant it.

             Accordingly, the trial court could properly consider all of plaintiff's income
       when assessing his ability to pay alimony. [Id. at 87-88.]

McCallister, therefore, rejected the persuasive authority in Walker, and relying on Torakis and the
plain language of the relevant statutes, held that a court evaluating a motion to modify spousal
support must consider all the circumstances of the case, including retirement income awarded to a
party to a divorce “free and clear” of any claims of the other party. Consequently, by relying on
Walker instead of McCallister, the trial court applied the wrong legal framework.6 Because it is
unclear what extent, if any, the trial court’s decision to exclude over $40,000 of Walter’s annual
income from its analysis of the issue, it is necessary to reverse and remand this matter to the trial
court. On remand, the trial court shall reconsider Walter’s motion to terminate spousal support




5
 The Legislature has amended MCL 552.23(1) since this Court issued its decision in McCallister.
See 1999 PA 159 and 2009 PA 234. The relevant section of MCL 552.23(1) now provides:
                Upon entry of a judgment of divorce . . ., if the estate and effects awarded
       to either party are insufficient for the suitable support and maintenance of either
       party . . ., the court may also award to either party the part of the real and personal
       estate of either party and spousal support out of the real and personal estate, to be
       paid to either party in gross or otherwise as the court considers just and reasonable,
       after considering the ability of either party to pay and the character and situation of
       the parties, and all the other circumstances of the case.

 Comparing the version of this statute quoted in McCallister to the present language, it is plain that
the amendment does not alter the substantive meaning of the statute, nor does it undermine the
analysis employed by the McCallister Court.
6
  Walter contends that McCallister is not on point because the court determined that the pension
was not equitably decided, whereas in this case the parties do not dispute that Walter’s pension
was equitably divided. Nothing in the majority opinion, however, limits its holding to cases where
the pension was not equitably divided in the judgment of divorce. Instead, such considerations
were explored in the concurring opinion. See McCallister, 205 Mich App at 88-90 (REILLY, P.J.,
concurring). Concurring opinions are, of course, not binding. Dean v Chrysler Corp, 434 Mich
655, 661 n 7; 544 NW2d 699 (1990).


                                                 -5-
using the correct legal framework, which requires the court to consider all the relevant
circumstances of the case.

        Even if McCallister was not binding, we would not find Walker persuasive. It essentially
held that, through a consent divorce agreement, the parties to a divorce could waive the trial court’s
statutory duty to consider all circumstances when evaluating a spousal-support decision. Such a
holding is void as against public policy.

         Although it is well-established that a party may properly waive any claim he or she might
have to spousal support, Staple v Staple, 241 Mich App 562, 564; 616 NW2d 219 (2000), an
agreement to waive the trial court’s discretion to review a modification of support already awarded
is a different matter. In Allard v Allard (On Remand), 318 Mich App 583, 587; 899 NW2d 420
(2017), this Court was tasked with determining “whether parties may waive the trial court’s
discretion under MCL 552.23(1) and MCL 552.401 through an antenuptial agreement.” In
answering the question, the Allard Court balanced “two bedrock principles of Michigan
jurisprudence: first, that the fundamental right to contract must be protected by allowing parties to
contract freely and by enforcing contractual agreements; second, that courts sitting in equity must
be free to afford whatever relief is necessary to see done that which, in good conscience, ought to
be done.” Id. at 596. The Court reasoned:

       In concert, MCL 552.12, MCL 552.23(1), and MCL 552.401 clearly demonstrate
       that the Legislature intends circuit courts, when ordering a property division in a
       divorce matter, to have equitable discretion to invade separate assets if doing so is
       necessary to achieve equity. These statutes do not afford the parties to a divorce
       any statutory right to petition for invasion of separate assets—at least none that is
       distinct from the parties' right to petition for divorce in the first instance. Rather,
       the statutes simply empower the circuit court. For this reason, parties have no
       discernible rights to waive under MCL 552.23(1) and MCL 552.401. Moreover, to
       the extent that parties attempt, by contract, to bind the equitable authority granted
       to a circuit court under MCL 552.23(1) and MCL 552.401, any such agreement is
       necessarily void as against both statute and the public policy codified by our
       Legislature. Put differently, the parties to a divorce cannot, through antenuptial
       agreement, compel a court of equity to order a property settlement that is in
       equitable. Although parties have a fundamental right to contract as they see fit,
       they have no right to do so in direct contravention of this state's laws and public
       policy. See Rory v Continental Ins Co, 473 Mich 457, 470; 703 NW2d 23 (2005)
       (“[A]n unambiguous contractual provision ... is to be enforced as written unless the
       provision would violate law or public policy.”) (emphasis added). [Id. at 600-601.]

Although Allard addressed whether the parties to a divorce could, through an antenuptial
agreement, waive the court’s equitable discretion as it related to the division of property, we
conclude that its principals are equally relevant to a determination of whether the parties may, by
contract, waive the trial court’s discretion under MCL 552.23(1) to fully consider “the ability of
either party to pay [spousal support] and the character and situation of the parties, and all other
circumstances of the case,” if it is called upon to make a spousal-support determination. Stated
differently, although the parties may agree to waive spousal support completely, Staple, 241 Mich
App 562, 564, once a decision regarding spousal support or the modification thereof is actually


                                                 -6-
before the trial court, any agreements to restrict the equitable authority granted to the circuit court
under MCL 552.23(1) is necessarily void as against both statute and public policy.7

        Reversed and remanded for further proceedings consistent with this opinion. We do not
retain jurisdiction. As the prevailing party, Kimberly may tax costs. MCR 7.219(A).

                                                               /s/ Michael J. Riordan
                                                               /s/ Michael J. Kelly
                                                               /s/ Douglas B. Shapiro




7
  The parties dispute whether the trial court abused its discretion by not crediting Walter for the
payments in excess of $1,500 he made between April 1, 2019 and January 1, 2020. “The
retroactivity of a modification is a matter within the court’s discretion; however, the modification
may not take effect before the time the petition to modify was filed.” Cipriano v Cipriano, 289
Mich App 361, 374; 808 NW2d 230 (2010). Given our resolution, we need not address this
argument on appeal. We do, however, note that, as the trial court did not enter an order either
granting or denying Walter’s request to credit the payments made in excess of $1,500, there is, in
fact, no decision of the trial court that we could review. As a result, even if we were to address
this issue, we would be constrained to remand for the trial court to make a decision in the first
instance.


                                                 -7-